Citation Nr: 1638037	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-33 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating (or evaluation) for posttraumatic stress disorder (PTSD) in excess of 30 percent from October 1, 2010 through March 29, 2013.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for PTSD and assigned a 30 percent initial disability rating, effective October 1, 2010.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

Procedurally, as noted above, in the February 2011 rating decision on appeal, the RO granted service connection for PTSD and assigned a 30 percent initial disability rating, effective October 1, 2010 (the date the claim of service connection for PTSD was received by VA).  In an April 2013 rating decision, the RO increased the disability rating for PTSD to 70 percent, effective March 30, 2013 (the date of a VA PTSD examination), creating a "staged" rating.  

Subsequently, in a July 2014 correspondence, the Veteran effectively indicated that he did not disagree with the portion of the staged rating that awarded the 70 percent disability rating for PTSD.  Instead, the Veteran contended that the 70 percent rating should be awarded prior to March 30, 2013 (the effective date of the higher (70 percent) rating.  Indeed, in an August 2014 submission, the Veteran again indicated that he was not challenging the 70 percent rating, effective March 30, 2013.  As such, the only period on appeal for the initial rating for PTSD is October 1, 2010 through March 29, 2013.  The initial rating period from March 30, 2013, forward, is not on appeal and not before the Board as there is no question of law or fact for the Board to decide during this period.  See 38 U.S.C.A. § 7104 (charging the Board with deciding questions of law and fact on appeal).  Here, the Veteran has limited the appeal by effectively withdrawing the aspects of the appeal that encompassed the potential for a higher rating for PTSD in excess of 70 percent from March 30, 2013, forward.  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an initial disability rating in excess of 70 percent from March 30, 2013, forward, is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


FINDINGS OF FACT

1.  For the initial rating period on appeal from October 1, 2010 through March 29, 2013, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, and mood manifested by severe symptoms of depressed mood, chronic sleep impairment, nightmares, night sweats, difficulty adapting to stressful circumstances resulting in avoiding crowds and groups, difficulty forming close, trusting relationships, irritability, hypervigilance, heightened startle response, difficulty concentrating, intermittent problems with motivation, suicidal ideation, some interference in performing activities of daily living, difficulty establishing and maintaining effective work/school and social relationships, and difficulty maintaining effective family role functioning.

2.  For the entire initial rating period on appeal from October 1, 2010 through March 29, 2013, the Veteran's PTSD has not more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

For the initial rating period on appeal from October 1, 2010 through March 29, 2013, resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeal for a higher initial rating for PTSD from October 1, 2010 through March 29, 2013, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for PTSD, no additional notice is required.  Under these circumstances, since the claim for service connection was granted, there are no further notice requirements under the law with regard to this issue.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, VA and private treatment records, VA examinations, and the Veteran's statements.  In this regard, VA provided the Veteran with VA PTSD examinations in January 2011 and March 2013 to assist in determining the etiology and severity of the PTSD.  As the VA examination reports were written after an interview with the Veteran and contain specific findings regarding the extent of the Veteran's PTSD at the time of the examinations, the VA examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the appeal for higher initial ratings for PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, as discussed in detail above, the Board will only evaluate the issue as an appeal for a higher evaluation of the original award from October 1, 2010 through March 29, 2013.  

The Board has reviewed all the evidence in the Veteran's electronic file (to include on Virtual VA and VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Initial Disability Rating for PTSD from October 1, 2010 through March 29. 2013

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The General Rating Formula provides that all psychiatric disorders are to be rated together as one disability, and provides only one General Rating Formula for rating service-connected psychiatric disorders.  See also 38 C.F.R. § 3.310 (2014) (directing that the secondary condition is to be considered a part of the original condition).  

Pertinent in this case, the General Rating Formula provides that a rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  Id.

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id. 

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

On appeal to the Board, a February 2011 rating decision granted service connection for PTSD and assigned a 30 percent initial disability rating, effective October 1, 2010, the date the claim for service connection was received by VA.  Subsequently, in an April 2013 rating decision, the RO staged the disability rating for PTSD to 70 percent, effective from March 30, 2013.  As noted above, the only period on appeal is from October 1, 2010 through March 29, 2013 when the Veteran is awarded an initial 30 percent disability rating.  Specifically, the Veteran contends that the 70 percent disability rating should be awarded prior to March 30, 2013 since the severity of the service-connected PTSD was consistently severe from the date of claim to the present.

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from October 1, 2010 through March 29, 2013, the Veteran's PTSD has manifested occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, and mood, and more nearly approximates the criteria for the 70 percent disability rating assigned under Diagnostic Code 9411.

The Veteran underwent a VA PTSD examination in January 2011.  At that time, the Veteran presented with symptoms of depressed mood, sleep problems, irritability, nightmares, avoiding crowds and groups because of being uncomfortable, and interpersonal difficulties.  Although the VA examiner indicated that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks (although generally able to functioning satisfactorily with routine behavior, self-care, and normal conversation), the VA examiner also indicated that, mentally, the Veteran occasionally had some interference in performing activities of daily living because he had to push himself to get tasks done in daily life, and he also had trouble with concentration.  In addition, the VA examiner noted that the Veteran had difficulty establishing and maintaining effective work/school and social relationships because he had only a few friends, and had trouble forming close, trusting relationships.  The VA examiner also indicated that the Veteran had difficulty maintaining effective family role functioning because he has had two failed marriages.  Further, the VA examiner noted that there were passive thoughts of death, and the Veteran has had suicidal ideation through the years, but had no plans to harm himself.  Based on the severity and chronicity of the Veteran's PTSD, the VA examiner concluded that the prognosis for the Veteran's psychiatric condition was fair.  The Veteran was assigned a GAF score of 62, suggesting mild symptoms and some difficulty in social and occupational functioning.

In a September 2011 evaluation from a private mental health professional, S.R., who is also a certified trauma specialist, the Veteran scored over 43 points in the Impact of Event Scale (IES), indicating a severe range of PTSD.  In the Davidson Trauma Scale (DTS), in a range of zero (0) to 136, the Veteran scored 78, suggesting severe PTSD.  In the Mississippi Scale for Combat-Related Post-Traumatic Stress Disorder, the Veteran scored 137 points (out of a maximum score of 175), indicating severe PTSD, which S.R. concluded confirmed both the individual and collective findings of the IES and DTS.  In addition, in the Suicide Lethality Scale, the Veteran tested in the high risk range for suicide, with 25 points.  Based on these results, S.R. opined that the Veteran was suffering from chronic and severe PTSD, and has suffered for many years with this condition.

In an October 2012 VA psychiatry note, the Veteran reported symptoms of nightmares, night sweats, avoidance, irritability, and isolation.  He indicated that he awakens between every hour and every two hours.  The Veteran further reported that drinks daily every night to get drunk.  The Veteran's also reported that a close friend committed suicide about a year prior to the October 2012 treatment, which triggered an increase in suicidal thinking.  The Veteran never had specific intent or plan, but the treating mental health care professional indicated that it was nonetheless very disconcerting.

The Veteran also underwent VA examination in March 2013.  Although the March 30, 2013 VA PTSD examination report is dated outside the appeal period (from October 1, 2010 through March 29, 2013), the March 2013 VA examination served as the basis for the award of the staged 70 percent disability rating for PTSD, effective March 30, 2013.  As such, the March 2013 VA PTSD examination is probative in revealing whether the PTSD symptomatology significantly worsened during the rating period (warranting a "staged" rating), or whether the Veteran's PTSD symptomatology remained consistent throughout the entire rating period.  

In the March 2013 VA examination report, the VA examiner indicated that the Veteran felt irritable at others and felt stress when negotiating large groups of people or crowds, and was highly stressed for the 360 degree scanning that he conducts in such situations.  He had not formed a life commitment in a relationship and, while his relationship with his son was presently good, that relationship has continual ups and downs.  The VA examiner also noted that the Veteran was drinking to excess almost daily, and was mildly impaired about half of the days he drank alcohol.  The Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  These symptoms are all consistent with the symptoms the Veteran experienced prior to March 30, 2013, including during the January 2011 VA examination.  The only additional and more severe symptom revealed at the time of the March 2013 VA examination was persistent delusions or hallucinations.  Indeed, in the March 2013 VA examination report, the Veteran was assigned a GAF score of 60.  While this suggests moderate symptoms and moderate difficulty in social and occupational functioning, the score is merely two (2) points lower than that assigned in the January 2011 VA examination report, indicating that the Veteran's degree of PTSD symptomatology severity has remained largely constant throughout the rating period.

For the appeal period from October 1, 2010 through March 29, 2013, although the January 2011 VA examination demonstrated some mild symptoms of the Veteran's PTSD, the evidence, to include the findings of S.R. and the March 2013 VA examination, more closely reflects a consistent (severe) level of impairment due to PTSD.  Overall, the above evidence offers probative evidence of occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, and mood for the appeal period from October 1, 2010 through March 29, 2013.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 9411 for the higher 70 percent disability rating for the initial rating appeal period from October 1, 2010 through March 29, 2013.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

The criteria for a disability rating of 100 percent have not been met or more nearly approximated for any period on appeal from October 1, 2010 through March 29, 2013.  The evidence during the appeal period from October 1, 2010 through March 29, 2013 does not show that the Veteran experienced total occupational and social impairment.  The evidence shows no symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others (despite the multiple indications of suicidal ideation), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the Veteran did demonstrate intermittent inability to perform activities of daily living (one criterion for the 100 percent rating), the totality of the evidence does not more nearly approximate the criteria for 100 percent (total occupational and social impairment due to PTSD).

In short, the Board does not find evidence that the rating assigned for the PTSD should be higher for any other separate period based on the facts found during the appeal period from October 1, 2010 through March 29, 2013.  The evidence of record supports the conclusion that the Veteran is not entitled to additional compensation in excess of 70 percent during any time within the period on appeal.  See Fenderson, 12 Vet. App. at 126.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 70 percent for PTSD from October 1, 2010 through March 29, 2013.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms such as depressed mood, chronic sleep impairment, nightmares, night sweats, difficulty adapting to stressful circumstances resulting in avoiding crowds and groups, difficulty forming close, trusting relationships, irritability, hypervigilance, heightened startle response, difficulty concentrating, intermittent problems with motivation, suicidal ideation, some interference in performing activities of daily living, difficulty establishing and maintaining effective work/school and social relationships, and difficulty maintaining effective family role functioning.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected PTSD are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, the Veteran is already in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which is another form of extraschedular rating with different criteria; as such, it is not part of the initial rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

According to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence 

of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.


ORDER

For the initial rating period from October 1, 2010 through March 29, 2013, an initial disability rating of 70 percent, and no higher, for PTSD is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


